          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CARVIN WARE
ADC #123230                                            PETITIONER

v.                      No. 1:18-cv-69-DPM

WENDY KELLEY, Director,
ADC, Central Office                                   RESPONDENT

                            JUDGMENT
     Ware's petition is dismissed with prejudice.




                                D.P. Marshall Jr.
                                United States District Judge
